United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Saginaw, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-987
Issued: September 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2008 appellant filed a timely appeal from a July 18, 2007 decision of the
Office of Workers’ Compensation Programs, terminating her wage-loss compensation and
medical benefits, and a January 29, 2008 decision denying modification of the prior decision.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits.
FACTUAL HISTORY
On October 30, 2006 appellant, then a 41-year-old medical technician/phlebotomist, filed
a claim for an injury on October 26, 2006 alleging that she sustained de Quervain’s tenosynovitis
of her right thumb due to repetitive use when drawing blood from patients. In a November 7,

2007 report, Dr. Caroline G.M. Scott, an attending family practitioner, diagnosed de Quervain’s
tenosynovitis and trigger finger of the right thumb. She noted that appellant experienced a
previous episode of de Quervain’s tenosynovitis in her right thumb at work in May 2006.1 The
Office accepted appellant’s claim for radial styloid de Quervain’s tenosynovitis and trigger
finger of her right thumb.2 Appellant returned to work on May 1, 2007 with restrictions of no
repetitive motion, pushing or pulling with her right hand.
In reports dated January 21 and 23, 2007, Dr. Scott indicated that appellant was
permanently disabled from her regular work. Appellant could return to light-duty work on
January 30, 2007, provided her right hand symptoms improved with physical therapy.
Dr. Scott referred appellant to Dr. Edgar L. Allport, a Board-certified plastic surgeon and
specialist in hand surgery. In reports dated February 13 and 15, 2007, Dr. Allport reviewed her
medical history and provided findings on physical examination. He stated that he was “unable to
confirm the existence of either one of those entities,” referring to the accepted conditions of
de Quervain’s tenosynovitis and trigger finger of appellant’s right thumb. Dr. Allport stated that
on examination the A1-T pulley was not tender, nor was there a nodule in the flexor pollicis
longus tendon and no snapping, popping or locking of the thumb. These physical findings
“[made] the present existence of a trigger digit unlikely.” Appellant’s Finkelstein’s maneuver
was negative and there was no tenderness over the first dorsal compartment which “[made] the
label of de Quervain’s syndrome difficult to reinforce.” Dr. Allport diagnosed nonwork-related
degenerative arthritis of the right thumb basilar joint. He indicated that appellant could return to
her regular job without restrictions.
In reports dated February 20 and April 27, 2007, Dr. Scott stated that appellant still had
de Quervain’s tenosynovitis but her primary problem seemed to be her underlying arthritis. She
opined that appellant was totally disabled from December 4, 2006 to May 11, 2007 but was able
to perform work with right hand restrictions on May 12, 2007.
On May 9, 2007 the Office referred appellant, together with copies of medical records, a
statement of accepted facts and a list of questions, to Dr. Billy J. Page, II, a Board-certified
orthopedic surgeon specializing in hand surgery, for an examination and evaluation of whether
she had any residuals of her accepted right thumb conditions.
In a May 30, 2007 report, Dr. Page reviewed the medical history, appellant’s work duties
and provided findings on physical examination. The findings included painful and limited
circumconduction of the right thumb but no instability, no evidence of clicking, popping,
1

The record shows that appellant has a separate claim accepted for acute right thumb de Quervain’s tenosynovitis
sustained on May 4, 2006.
2

The condition of de Quervain’s disease, also called de Quervain’s syndrome, is a tenosynovitis (inflammation of
a tendon sheath) due to relative narrowness of the common tendon sheath of the abductor pollicis longus and
extensor pollicis brevis muscles of the thumb. The radial styloid process is the area at the distal end of the forearm
connected to the hand. See DORLAND’S, Illustrated Medical Dictionary (30th ed. 2003) 531, 1865, 1565. “Trigger
finger” is a condition involving inflammation of the tendons or tendon sheaths of digits which blocks smooth
extension or flexion of the digit. A finger may lock in flexion, or “trigger.” See The Merck Manual of Diagnosis
and Therapy (18th ed. 2006) 336.

2

snapping or locking of the tendons, no pain on palpation, no crepitance and properly functioning
flexor and extensor tendons bilaterally. X-rays taken February 13, 2007 revealed evidence of
advanced carpometacarpal joint arthritis at the basilar region of the right thumb. The x-rays
showed osteophytic formation, calcific deposits and degenerative changes in the IP
(interphalangeal) and MP (metacarpophalangeal) joints, findings consistent with degenerative
osteoarthritis. Based on his physical examination, x-rays and review of the medical records,
Dr. Page diagnosed degenerative osteoarthritis of the basilar aspect of both thumbs and mild
bilateral degenerative osteoarthritis of the IP joints of the thumbs. He found no objective
evidence of de Quervain’s tenosynovitis or trigger finger of the right thumb. Dr. Page opined
that appellant’s osteoarthritis was a degenerative condition and was not caused by her
employment. He stated:
“I feel that the activities of daily living, as well as use of her thumbs could create
a transient aggravation of symptoms (pain), but I do NOT believe that activities of
daily living or use of her thumbs occupationally is causing an irreversible
pathophysiological change. It is my learned medical opinion that [appellant] has
osteoarthritis that is a result of her ‘gene pool’ and not a result of her occupation.”
(Emphasis in the original.)
Dr. Page opined that appellant was able to perform her normal work duties and no further
treatment was needed for her accepted conditions. Appellant’s only work restriction was the
avoidance of pinching with her thumbs because of her underlying nonwork-related osteoarthritis.
Dr. Page stated his agreement with Dr. Allport that appellant’s condition was degenerative
arthritis rather than the accepted thumb conditions. He concluded that she had “a systemic
osteoarthritic problem of bilateral thumb carpometacarpal joints and this is not an occupational
disease.” Dr. Page found no current objective findings or other evidence to support residuals of
appellant’s accepted de Quervain’s tenosynovitis and trigger finger of her right thumb.
On June 18, 2007 the Office advised appellant of its proposed termination of her
compensation benefits on the grounds that the weight of the medical evidence, as represented by
the reports of Dr. Page and Dr. Allport, established that she had no residuals of her accepted
de Quervain’s tenosynovitis and trigger finger of her right thumb.
In reports dated June 3 and July 3, 2007, Dr. Scott stated that the report of Dr. Page
supported a work-related disability in her right hand. She noted that Dr. Page diagnosed
degenerative arthritis in both of appellant’s thumbs yet the only thumb with pain was the one she
used for repetitive movement in her job. Dr. Scott asserted that appellant should have equal pain
in both thumbs if the problem was degenerative. She stated that it was not surprising that
Dr. Page found no signs of tenosynovitis on his examination because appellant had essentially
rested for seven months and also had four months of physical therapy. Dr. Scott stated, “I
believe that[,] if [appellant] has to go back to the same repetitive movement of the thumb[,]
tenosynovitis will recur.”
By decision dated July 18, 2007, the Office finalized its termination of appellant’s wageloss compensation and medical benefits on the grounds that the weight of the medical evidence,
represented by the reports of Dr. Page and Dr. Allport, established that she had no residual

3

medical condition or disability causally related to her accepted de Quervain’s tenosynovitis and
trigger finger of her right thumb sustained on October 26, 2006.
Appellant requested a telephonic hearing with an Office hearing representative that was
held on November 13, 2007.
By decision dated January 29, 2008, the Office affirmed the July 18, 2007 decision.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.3 The Office may not terminate compensation without
establishing that the disability ceased or that it is no longer related to the employment.4 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5 Furthermore, the right to medical
benefits for an accepted condition is not limited to the period of entitlement for disability. To
terminate authorization for medical treatment, the Office must establish that a claimant no longer
has residuals of an employment-related condition that require further medical treatment.6
ANALYSIS
The Office accepted appellant’s claim for de Quervain’s tenosynovitis and trigger finger
of her right thumb.
Dr. Scott opined that appellant was permanently disabled from her regular work. She
stated that the primary problem was her underlying arthritis but her de Quervain’s tenosynovitis
had not resolved. Dr. Scott stated that Dr. Page diagnosed degenerative arthritis in both of
appellant’s thumbs yet the only thumb with pain was the one she used for repetitive movement in
her job. She asserted that appellant should have equal pain in both thumbs if the problem was
degenerative. Dr. Scott stated that it was not surprising that Dr. Page found no signs of
tenosynovitis on his examination because appellant had essentially rested for seven months and
had four months of physical therapy. She predicted that, if appellant had to return to her job,
with the same repetitive movement of the thumb, tenosynovitis would recur.7 Additionally, the
opinions of physicians who have training and knowledge in a specialized medical field have
greater probative value concerning medical questions peculiar to that field than do the opinions
of other physicians.8 The medical condition in this case is musculoskeletal in nature. Dr. Scott
3

Barry Neutach, 54 ECAB 313 (2003); Lawrence D. Price, 47 ECAB 120 (1995).

4

Id.

5

See Del K. Rykert, 40 ECAB 284 (1988).

6

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

7

See Virginia Dorsett, 50 ECAB 478, 482 (1999) (a physician’s statement that exposure to employment factors
would cause a recurrence of symptoms in the future is not a sufficient basis on which to establish a claim as the fear
of a recurrence of a condition if a claimant returns to work does not constitute a basis for compensation).
8

Mary S. Brock, 40 ECAB 461 (1989).

4

is a family practitioner whereas Dr. Allport is a Board-certified plastic surgeon and a specialist in
hand surgery and Dr. Page is a Board-certified orthopedic surgeon specializing in hand surgery.
These types of specialists have more experience with expertise in an injury such as the thumb
injury than a family practitioner. For these reasons, the reports of Dr. Scott do not establish any
residual disability or medical condition causally related to appellant’s accepted de Quervain’s
tenosynovitis and trigger finger of her right thumb.
Dr. Allport, who examined and treated appellant at the request of Dr. Scott, provided
findings on physical examination and found no evidence of residual de Quervain’s tenosynovitis
or trigger finger of her right thumb. He stated that the findings on physical examination of a
negative Finkelstein’s maneuver and lack of tenderness over the first dorsal compartment did not
support the presence of de Quervain’s tenosynovitis. The findings of a nontender A1-T pulley,
no nodule in the flexor pollicis longus tendon and no snapping, popping or locking of the thumb,
did not support the presence of a trigger digit. Dr. Allport diagnosed nonwork-related
degenerative arthritis of the right thumb basilar joint. He indicated that appellant could return to
her regular job without restrictions.
Dr. Page reviewed appellant’s medical history, her work duties and provided findings on
physical examination. The findings included painful and limited circumconduction of the right
thumb but no instability, no evidence of clicking, popping, snapping or locking of the tendons,
no pain on palpation, no crepitance and properly functioning flexor and extensor tendons
bilaterally. X-rays revealed evidence of advanced carpometacarpal joint arthritis at the basilar
region of the right thumb.
They showed osteophytic formation, calcific deposits and
degenerative changes in the IP and MP joints, findings consistent with degenerative
osteoarthritis. Based on the physical examination, x-rays and review of the medical records,
Dr. Page diagnosed degenerative osteoarthritis of the basilar aspect of both thumbs and mild
bilateral degenerative osteoarthritis of the interphalangeal joints of the thumbs. He found no
objective evidence of de Quervain’s tenosynovitis or trigger finger of the right thumb. Dr. Page
opined that appellant’s osteoarthritis was a degenerative condition and was not caused by her
employment. He stated: “I feel that the activities of daily living, as well as use of her thumbs
could create a transient aggravation of symptoms (pain), but I do NOT believe that activities of
daily living or use of her thumbs occupationally is causing an irreversible pathophysiological
change. It is my learned medical opinion that [appellant] has osteoarthritis that is a result of her
‘gene pool’ and not a result of her occupation.” Dr. Page stated his agreement with Dr. Allport
that appellant’s condition was degenerative arthritis rather than her accepted thumb conditions.
He concluded that she had “a systemic osteoarthritic problem of bilateral thumb carpometacarpal
joints and this is not an occupational disease.” Dr. Page opined that appellant was able to
perform her normal work duties and no further treatment was needed for her accepted conditions.
Her only work restriction was the avoidance of pinching with her thumbs because of her
underlying nonwork-related osteoarthritis.
The Board finds that the reports of Dr. Page and Dr. Allport, both specialists in hand
surgery, are based upon a complete and accurate factual and medical background and findings on
physical examination. They found that there were no residuals of appellant’s accepted
de Quervain’s tenosynovitis and trigger finger of her right thumb. Dr. Page and Dr. Allport
diagnosed nonwork-related degenerative arthritis of the right thumb. They found that appellant
could return to her regular job without any restrictions causally related to her accepted thumb

5

conditions. The Board finds that the opinions of Dr. Page and Dr. Allport constitute the weight
of the medical evidence. Accordingly, the Office met its burden of proof in terminating
appellant’s wage-loss and medical benefits effective July 18, 2007 based on the reports and
opinions of Dr. Page and Dr. Allport that her accepted de Quervain’s tenosynovitis and trigger
finger of her right thumb had resolved.
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s wageloss compensation and medical benefits.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 29, 2008 and July 18, 2007 are affirmed.
Issued: September 18, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

